                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )       Case No. 1:19-cr-92
 v.                                             )
                                                )       Judge Travis R. McDonough
 JERMAINE CORTEZ BROOKS                         )
                                                )       Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One;

(2) accept Defendant’s guilty plea as to Count One; (3) adjudicate the Defendant guilty of Count

One; and (4) order that Defendant remain in custody until sentencing in this matter (Doc. 28).

Neither party filed a timely objection to the report and recommendation. After reviewing the

record, the Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly,

the Court ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc.

28) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Superseding

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One; and

      4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

         scheduled to take place on March 20, 2020 at 9:00 a.m. [EASTERN] before the

         undersigned.
SO ORDERED.


              /s/Travis R. McDonough
              TRAVIS R. MCDONOUGH
              UNITED STATES DISTRICT JUDGE




               2
